          Case 6:20-cv-00494-ADA Document 100 Filed 08/05/21 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION

    WSOU INVESTMENTS, LLC d/b/a                       §   CIVIL ACTION NO. 6:20-cv-487-ADA
    BRAZOS LICENSING AND                              §   CIVIL ACTION NO. 6:20-cv-488-ADA
    DEVELOPMENT,                                      §   CIVIL ACTION NO. 6:20-cv-489-ADA
                                                      §   CIVIL ACTION NO. 6:20-cv-490-ADA
              Plaintiff,                              §   CIVIL ACTION NO. 6:20-cv-491-ADA
                                                      §   CIVIL ACTION NO. 6:20-cv-492-ADA
    v.                                                §   CIVIL ACTION NO. 6:20-cv-493-ADA
                                                      §   CIVIL ACTION NO. 6:20-cv-494-ADA
    ZTE CORPORATION, ZTE (USA)                        §   CIVIL ACTION NO. 6:20-cv-495-ADA
    INC., AND ZTE (TX), INC.                          §   CIVIL ACTION NO. 6:20-cv-496-ADA
                                                      §   CIVIL ACTION NO. 6:20-cv-497-ADA
              Defendants.                             §
                                                      §          JURY TRIAL DEMANDED
                                                      §
                                                      §



         RESPONSE REGARDING NOTICE OF SUPPLEMENTAL AUTHORITY
         The arguments contained in ZTE’s “Notice of Supplemental Authority” are improper

briefing, filed without leave, and should be stricken or ignored. ZTE’s pretext for filing a new brief

without leave is unpersuasive. In re Andra does not represent a change in law. See In re Andra

Group LLP, Case 20-2009 (Dkt. No. 41, Order) (Fed. Cir. Aug. 3, 2021). Rather, it applies existing

law to the specific facts of a specific case. ZTE already had full opportunity to argue the law

relating to agency and ratification to the facts of this case, which differ from In re Andra. ZTE’s

belated attempt to re-brief these issues should be rejected.

         To the extent this Court is taking “notice” of In re Andra, however, it should take notice

that the District Court dismissed only the Non-Store Defendants. See ZTE’s Notice, Ex. A *3-4. It

did not dismiss the “Stores” defendant because it found venue was proper against that defendant.

Id. This, of course, contradicts ZTE’s incorrect argument, raised for the first time during the

hearing on its motion, that if venue is improper as to any defendant, a court must dismiss all

defendants.



                                                  1
         Case 6:20-cv-00494-ADA Document 100 Filed 08/05/21 Page 2 of 2




        Therefore, WSOU respectfully requests that the Court strike ZTE’s “notice” because it is

not a notice. Rather, it is more briefing filed without leave, filed without even consulting WSOU,

and is argumentative.



Dated: August 5, 2021                        Respectfully submitted,

                                      By:    /s/ Ryan Loveless
                                             James L. Etheridge
                                             Texas Bar No. 24059147
                                             Ryan S. Loveless
                                             Texas Bar No. 24036997
                                             Etheridge Law Group, PLLC
                                             2600 E. Southlake Blvd., Suite 120 / 324
                                             Southlake, TX 76092
                                             Tel.: (817) 470-7249
                                             Fax: (817) 887-5950
                                             Jim@EtheridgeLaw.com
                                             Ryan@EtheridgeLaw.com

                                             Mark D. Siegmund
                                             State Bar No. 24117055
                                             mark@waltfairpllc.com
                                             Law Firm of Walt, Fair PLLC.
                                             1508 North Valley Mills Drive
                                             Waco, Texas 76710
                                             Telephone: (254) 772-6400
                                             Facsimile: (254) 772-6432

                                             Counsel for Plaintiff WSOU Investments, LLC

                                CERTIFICATE OF SERVICE

        A true and correct copy of the foregoing instrument was served or delivered electronically

via the U.S. District Court [LIVE]-Document Filing System to all counsel of record August 5,

2021.


                                             /s/ Ryan Loveless
                                             Ryan S. Loveless



                                                2
